     Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
ZOLTAN LEBOVITCH
on behalf of himself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


D&A SERVICES, LLC OF IL

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Zoltan Lebovitch seeks redress for the illegal practices of D&A Services, LLC

         of IL concerning the collection of debts, in violation of the Fair Debt Collection

         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in

         that the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant's principal place of business is located in Des

         Plaines, Illinois.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).



                                                        -1-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 2 of 9 PageID #: 2




                                            Jurisdiction and Venue

7.       This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

         1331.

8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and

         transactions that give rise to this action occurred, in substantial part, in this district.

                                   Allegations Particular to Zoltan Lebovitch

9.       Upon information and belief, on a date better known by Defendant, Defendant began to

         attempt to collect an alleged consumer debt from the Plaintiff.

10.      On or about September 29, 2017, Defendant sent the Plaintiff a collection letter seeking

         to collect a balance allegedly incurred for personal purposes.

11.      Upon information and belief, the said letter was the Defendant’s initial communication

         with the Plaintiff.

12.      The said letter stated: “As required by law, you are hereby notified that a negative credit

         report on your credit record may be submitted to a credit reporting agency if you fail to

         fulfill the terms of your credit obligations.”

13.      Said letter misrepresented and contradicted the Plaintiff's right to dispute the debt under

         § 1692g and was deceptive in violation of 15 U.S.C. §§ 1692e and 1692e(10).

14.      Said letter fails to explain that if such action is taken against the Plaintiff within the

         thirty day period, he is still however, able to dispute the debt within that thirty day

         period.

15.      Said letter does not refer to the consumer's right to dispute the debt and the language

         used in the letter implies a sense of urgency.




                                                    -2-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 3 of 9 PageID #: 3




16.      The implication of the language in the said letter would lead the least sophisticated

         consumer to ignore his or her right to use out the legally allotted thirty days to validate

         the debt and act immediately.

17.      The least sophisticated consumer would be left in the dark as to whether or not he or she

         still had the right to dispute the debt within the thirty day validation time period.

18.      Section 1692g(b) of the FDCPA states:

             "[a]ny collection activities and communication during the 30-day period
             may not overshadow or be inconsistent with the disclosure of the
             consumer's right to dispute the debt or request the name and address of
             the original creditor."

19.      Such a statement that the Defendant would report information regarding the account to

         credit agencies was a tactic to scare the Plaintiff and the least sophisticated consumer

         into paying the debt immediately.

20.      It is a violation of the FDCPA to include language in a letter that overshadows the

         required 15 U.S.C. § 1692g statement.

21.      The said language overshadowed and contradicted the validation notice stated above it,

         in the letter, and was misleading.

22.      The Second Circuit has indicated that any reference to credit reporting in conjunction

         with the validation notice would overshadow a debtor’s validation rights.

23.      In fact, the Second Circuit found a significant concern even in a case where the threat to

         report was clearly going to occur after the 30-day validation period. The Second Circuit

         found that a statement on the front of a collection letter that stated if the debt was not

         paid after thirty days it would be forwarded to credit reporting agency when read in

         conjunction with the verification notice on the reverse side, could contradict the thirty-




                                                   -3-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 4 of 9 PageID #: 4



                                                            1
           day verification notice. See                         McStay v. I.C. System, Inc., 308 F.3d 188, 191 (2d

           Cir.2002). (Finding Plaintiff’s argument - that a debt collector’s threat to report the debt

           to the National Credit Reporting Agencies after the 30 day validation period had

           overshadowed and contradicted the validation notice - was a significant argument but

           declined to consider the issue since it was raised for the first time on appeal.)

24.        In addition, the said language is including, but not limited to, a threat to take unintended

           an action that is beyond letter communications.

25.        Upon information and belief, the Defendant did not intend to report Plaintiff’s account

           to any credit reporting agency.

26.        Defendant’s letter is in violation of 15 U.S.C. §§ 1692e, 1692e(5), 1692e(8), 1692e(10),

           1692f and 1692g, for making false and deceptive threats of credit reporting by stating

           false credit information which further overshadowed the Plaintiff’s validation rights.

27.        Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the


1
   Creighton v. Emporia Credit Serv., Inc., 981 F. Supp. 411 (E.D. Va. 1997). ("The least sophisticated debtor could reasonably interpret the
notice as a demand for immediate payment or failure resulting in Defendant's immediate just cause to place the item on her credit report. Such
an interpretation would circumvent the validation notification which requires a thirty-day period in which the claim may be disputed." The court
noted that "Defendant claims that its statements do not demand payment "immediately" or "today." However, "your unpaid bill must be paid in
full to this office upon receipt of this notice" is the equivalent to immediately". The court also found that "The notice states that "failure to pay
in full when notified will be just cause to place this item on your credit record." Defendant argues that this just means that there is a possibility
of this happening and not a threat that the collector will do so. This distinction is not persuasive because, if it means that they could do so, it is
deceptive, since the thirty-day dispute requirement would prevent doing so immediately."), Perdue v. United Credit Mgmt. Corp. 2000 U.S.
Dist. LEXIS 1502 (N.D. Ill. Feb. 9, 2000). ("This possible confusion is heightened by the fact that the "Adverse Action Notice" at the very
bottom page indicates only that the account "may be reported to … credit reporting agencies." No mention is made of when this may occur. It
may be that a person with sufficient background in the Fair Debt Collection Practices Act would know that the threat of reporting cannot legally
interfere with the debtor's right to challenge the debt, but whether the unsophisticated consumer would realize this is subject to dispute.
Therefore, the Court cannot now find the letter not confusing. The motion to dismiss is denied."), Vaughn v. CSC Credit Servs., 1994 U.S. Dist.
LEXIS 2172, at *24 (N.D. Ill. Feb. 28, 1994). ("CSC's assertion that the letter does not threaten any negative action because it states that the
"account could be added to your credit bureau record" and does not actually threaten action will be taken, is unconvincing. The message
conveyed by a collection letter is viewed as the least sophisticated consumer would view it. Clomon v. Jackson, 988 F.2d 1314, 1318-20 (2nd
Cir. 1993). The implication to even a sophisticated consumer is that it CSC will take action. There is no reason for the consumer to think that
CSC is making an idle comment with no intent to follow through. The threat is clear; pay or lose your good credit. "The form thus represents an
attempt 'on the part of the collection agency to evade the spirit of the notice statute and mislead the debtor into disregarding the [required debt]
validation notice."), Peters v. Collection Tech. Inc., 1991 U.S. Dist. LEXIS 21810 (D. Or. Dec. 5, 1991). ("The May letter includes a validation
notice in finer print that is relegated to the bottom of the page. Unlike the one-third smaller print in Swanson, the validation notice in the May
letter is only a slightly smaller print. However, the May letter states that "payment in full is expected at once" and that the agency "report[s] all
unpaid accounts to TRW Credit Data within 30 days of [the] notice." Furthermore, the May letter extols the debtor to "mail or bring this notice
to our office with full payment today." The content of the May letter appears misleading by requesting immediate payment of the debt. An
unsophisticated debtor, and even an average debtor, may be prompted to ignore the debtor's statutory right to verify the debt in thirty days and
instead pay immediately to avoid unfavorable credit reports in the debtor's credit file.")




                                                                         -4-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 5 of 9 PageID #: 5




         Defendant.

28.      Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

         collection communications.

29.      Defendant violated the Plaintiff's right not to be the target of misleading debt collection

         communications.

30.      Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

31.      Defendant used materially false, deceptive, misleading representations and means in its

         attempted collection of Plaintiff's alleged debt.

32.      Defendant's communications were designed to cause the debtor to suffer a harmful

         disadvantage in charting a course of action in response to Defendant's collection efforts.

33.      The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

         their rights, the act enables them to understand, make informed decisions about, and

         participate fully and meaningfully in the debt collection process. The purpose of the

         FDCPA is to provide information that helps consumers to choose intelligently. The

         Defendant's false representations misled the Plaintiff in a manner that deprived him of

         his right to enjoy these benefits, these materially misleading statements trigger liability

         under section 1692e of the Act.

34.      These deceptive communications additionally violated the FDCPA since they frustrate

         the consumer’s ability to intelligently choose his or her response.

35.      As an actual and proximate result of the acts and omissions of D&A Services, LLC of

         IL, Plaintiff has suffered including but not limited to, fear, stress, mental anguish,

         emotional stress and acute embarrassment for which he should be compensated in an

         amount to be established by a jury at trial.




                                                   -5-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 6 of 9 PageID #: 6




                                  AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                               members of a class, as against the Defendant.
36.      Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

         through thirty five (35) as if set forth fully in this cause of action.

37.      This cause of action is brought on behalf of Plaintiff and the members of a class.

38.      The class consists of all persons whom Defendant's records reflect resided in the State of

         New York and who were sent a collection letter in substantially the same form letter as

         the letter sent to the Plaintiff on or about September 29, 2017; and (a) the collection

         letter was sent to a consumer seeking payment of a personal debt purportedly owed to

         JH Portfolio Debt Equities LLC; and (b) the collection letter was not returned by the

         postal service as undelivered; (c) and the Plaintiff asserts that the letter contained

         violations of 15 U.S.C. §§ 1692e, 1692e(5), 1692e(8), 1692e(10), 1692f and 1692g, for

         making false and deceptive threats of credit reporting by stating false credit information

         which further overshadowed the Plaintiff’s validation rights.

39.      Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and

         preferable in this case because:

                 A. Based on the fact that a form collection letter is at the heart of this litigation,

                     the class is so numerous that joinder of all members is impracticable.

                 B. There are questions of law and fact common to the class and these questions

                     predominate over any questions affecting only individual class members. The

                     principal question presented by this claim is whether the Defendant violated

                     the FDCPA.




                                                    -6-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 7 of 9 PageID #: 7




                C. The only individual issue is the identification of the consumers who received

                    such collection letters (i.e. the class members), a matter capable of ministerial

                    determination from the records of Defendant.

                D. The claims of the Plaintiff are typical of those of the class members. All are

                    based on the same facts and legal theories.

                E. The Plaintiff will fairly and adequately represent the class members’

                    interests. The Plaintiff has retained counsel experienced in bringing class

                    actions and collection-abuse claims. The Plaintiff's interests are consistent

                    with those of the members of the class.

40.      A class action is superior for the fair and efficient adjudication of the class members’

         claims. Congress specifically envisions class actions as a principal means of enforcing

         the FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally

         unsophisticated individuals, whose rights will not be vindicated in the absence of a class

         action. Prosecution of separate actions by individual members of the classes would

         create the risk of inconsistent or varying adjudications resulting in the establishment of

         inconsistent or varying standards for the parties and would not be in the interest of

         judicial economy.

41.      If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

         pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

42.      Collection attempts, such as those made by the Defendant are to be evaluated by the

         objective standard of the hypothetical “least sophisticated consumer.”




                                                 -7-
      Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 8 of 9 PageID #: 8




                            Violations of the Fair Debt Collection Practices Act

43.      The Defendant's actions as set forth above in the within complaint violates the Fair Debt

         Collection Practices Act.

44.      Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

         the members of the class are entitled to damages in accordance with the Fair Debt

         Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that

this Court enter judgment in his favor and against the Defendant and award damages as follows:

                A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                     Dated: Woodmere, New York
                                          September 30, 2018


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney At Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -8-
Case 1:18-cv-05482-ILG-RER Document 1 Filed 09/30/18 Page 9 of 9 PageID #: 9
